That portion of the original opinion in this case which states that the record nowhere discloses the date of the filing of plaintiff's original petition is incorrect. The appellant's brief does not inform us, but it seems that the file mark upon the original petition was introduced in evidence, and appears upon page 141 of the very bulky transcript. It appears from this that the original petition was filed January 2, 1899. But it can not be held that there is no evidence to support the finding of the jury upon the issues of limitation submitted by appropriate charge.
As stated in the opinion upon the original hearing of this cause, there is evidence in the record which tends to establish appellee's knowledge of her cause of action, yet the evidence in this respect was conflicting and was determined by the jury adversely to appellant.
The motion for rehearing is overruled.
Overruled.
Writ of error refused. *Page 13